Filed 8/25/16 P. v. Caldera CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----


THE PEOPLE,                                                                                  C074583

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM038844)

         v.

VICTOR ALBERT CALDERA,

                   Defendant and Appellant.



         This case comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)
                        FACTUAL AND PROCEDURAL BACKGROUND
         Early in the morning on June 1, 2013, defendant Victor Albert Caldera got into a
fight with 64-year-old Roger Miller at a transient camp. Defendant believed Miller stole
his wallet after the fight. He saw Miller later in an alley near a gas station. Miller came
at defendant and defendant hit him. Defendant kept hitting and kicking Miller, then
searched Miller’s pockets for his wallet. When he did not find his wallet, he got angry



                                                             1
and hit Miller more. During the fight, defendant was holding a lighter or a broken glass
smoking pipe in his hand and punched Miller in the neck. Defendant hit Miller
approximately 40 times in the first fight and approximately 12 to 15 times in the second
fight. Officers responded to the scene and found Miller bloody on the ground with a
large laceration on his neck. They attempted to resuscitate Miller, but could not. Miller
died as a result of his injuries.
        Officers located defendant in a nearby motel. There was blood on his shoes,
clothing, and a green backpack. Defendant pled no contest to second degree murder
(Pen. Code, § 187, subd. (a)),1 and admitted a prior strike conviction (§ 667, subd. (a)(1))
and a prior prison term enhancement allegation (§ 667.5, subd. (b)). The remaining
counts and allegations were dismissed pursuant to a Harvey waiver.2 The trial court
sentenced defendant to state prison for a term of six years plus an indeterminate term of
15 years to life. The court ordered defendant to pay various fines and fees and ordered
direct victim restitution be paid to Miller’s sister and niece. The trial court granted
defendant 81 days of actual custody credits.
        Defendant did not obtain a certificate of probable cause. (§ 1237.5.)
                                    WENDE REVIEW
        We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal. 3d
436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief.




1 Undesignated statutory references are to the Penal Code in effect at the time of the
charged offense.
2   People v. Harvey (1979) 25 Cal. 3d 754.

                                               2
       Defendant filed a letter with the court which we will construe as a supplemental
brief. In it he claims the prior conviction allegations “wearnt [sic] there.” He also claims
he does not have a backpack and therefore “someone[’]s lying.” Defendant’s claims
challenge the validity of his plea and cannot be raised without a certificate of probable
cause. (People v. Mendez (1999) 19 Cal. 4th 1084, 1098-1099; People v. Panizzon (1996)
13 Cal. 4th 68, 74-75.) Having undertaken an examination of the entire record, we find
no arguable error that would result in a disposition more favorable to defendant.
                                         DISPOSITION
       The judgment is affirmed.



                                                        MURRAY                , J.



We concur:



      BLEASE                , Acting P. J.



      BUTZ                  , J.




                                             3